Name: 89/15/EEC: Commission Decision of 15 December 1988 on the importations of live animals and fresh meat from certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  cooperation policy;  trade
 Date Published: 1989-01-11

 Avis juridique important|31989D001589/15/EEC: Commission Decision of 15 December 1988 on the importations of live animals and fresh meat from certain third countries Official Journal L 008 , 11/01/1989 P. 0011 - 0012*****COMMISSION DECISION of 15 December 1988 on the importations of live animals and fresh meat from certain third countries (89/15/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals, swine and fresh meat from third countries (1), as last amended by Directive 88/289/EEC (2), and in particular Article 3 thereof, Having regard to Council Directive 86/469/EEC of 16 September 1986 concerning the examination of animals and fresh meat for the presence of residues (3), and in particular Article 7 thereof, in conjunction with Council Directive 88/146/EEC of 7 March 1988 prohibiting the use in livestock farming of certain substances having a hormonal action (4), and in particular Article 6 thereof, Whereas the abovementioned Directives provide for the adoption of suitable decisions on the continued authorization of importation from the third countries on the list established by Council Directive 79/542/EEC (5), as last amended by Commission Decision 89/8/EEC (6); Whereas, to that end, the authorities of the countries listed in the Annex to this Decision have forwarded sufficient information on their laws on the use of substances having an oestrogenic, androgenic, gestagenic and thyrostatic action as well as specific information on the plan specifying the guarantees offered by their country in respect of monitoring of residues of substances in Group A I and II in Annex I to Directive 86/469/EEC and whereas those guarantees may be considered as equivalent to those resulting from the application of Council Directives 85/358/EEC (7) and 86/469/EEC; Whereas the authorities of those countries have, moreover, guaranteed that no animals and no meat coming from animals to which substances having a thyrostatic, oestrogenic, androgenic or gestagenic action have been administered by any means will be exported to the Community; Whereas, for these types of substances, fresh meat and live animals from those third countries should therefore continue to be imported; Whereas, however, certain third countries have submitted plans and guarantees as described above to the Commission but further information must still be provided; Whereas, as regards residues of the substances in Group A III and Group B I and II in Annex I to Directive 86/469/EEC, the authorities of the third countries on the list provided for in Article 3 of Directive 72/462/EEC have provided guarantees on the monitoring of such residues; whereas they may therefore continue to appear on that list; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 As regards substances other than those mentioned in Article 2, the third countries on the list provided for in Article 3 of Directive 72/462/EEC shall continue to appear on that list, notwithstanding Article 2. Article 2 In view of the plans submitted pursuant to Article 7 of Directive 86/469/EEC and of the guarantees concerning substances having a thyrostatic, oestrogenic, androgenic or gestagenic effect, presented by the third countries on the list in the Annex hereto, the Member States shall continue to authorize imports of fresh meat and live animals from those countries under the conditions laid down in that Annex. Article 3 This Decision shall enter into force on 1 Janaury 1989. It shall be reviewed for the first time and possibly amended before 31 May 1989. Article 4 This Decision is addressed to the Member States. Done at Brussels, 15 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 124, 18. 5. 1988, p. 31. (3) OJ No L 275, 26. 9. 1986, p. 36. (4) OJ No L 70, 16. 3. 1988, p. 16. (5) OJ No L 146, 14. 6. 1979, p. 15. (6) OJ No L 7, 10. 1. 1989, p. 27. (7) OJ No L 191, 23. 7. 1985, p. 46. ANNEX 1.2.3 // // // // Third country // Date until which the Member States continue to authorize importations (date of unloading in Community territory) // Specifications // // // // Argentina // 31. 5. 1989 // // Australia // // // Austria // 31. 5. 1989 // // Botswana // 31. 5. 1989 // // Brazil // 31. 5. 1989 // // Bulgaria // 31. 5. 1989 // // Canada // 31. 5. 1989 // (1) // Chili // 31. 5. 1989 // // Czechoslovakia // // // Finland // // // German Democratic Republic // 31. 5. 1989 // // Greenland // 31. 5. 1989 // // Hungary // // // Iceland // 31. 5. 1989 // // Malta // 31. 5. 1989 // // New Zealand // // // Norway // // // Poland // // // Romania // // // South Africa/Namibia // // // Swaziland // 31. 5. 1989 // // Sweden // // // Switzerland // // // United States of America // 31. 5. 1989 // (2) // Uruguay // // // Yugoslavia // // // Zimbabwe // // // // // (1) Importations of bovine animals and meats therefrom are suspended from 1 January 1989 except for bovine animals intended for reproduction. (2) Importations of bovine animals and meats therefrom are suspended from 1 January 1989.